DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 are allowed over prior art of record.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “at least one Virtually Imaged Phased Array member…wherein a spectrum of the output electromagnetic radiation is dispersed along a dispersion axis transverse to an optical axis…characterized in that it further comprises at least one diffraction mask…and through which an aperture is obtained which allows the transmission of the electromagnetic radiation, said opening having a polygonal shape and having an edge comprising at least one segment inclined, with respect to said dispersion axis, by an angle alpha such that 10 degrees <= alpha <= 80 degrees” in combination with the remaining limitations of the claim.
Yun et al. US Pub. No. 2019/0335994 is the closest prior art which teaches the use of VIPA members combined with lenses and an aperture mask (Figure 4a). However, Yun does not teach the aperture has an edge with one segment inclined with the dispersion axis at an angle between 10 and 80 degrees. Furthermore, it would not be obvious to combine Yun with the prior art of record to reach the limitations of claim 1.
20200182694 teaches the use of slit apertures for imaging dispersion of wavelengths in a spectrometer but fails to teach the limitations of claim 1.
20190186992 teach a slit combined with a slit mask and wheel for varying the shape of the aperture however, fails to teach the limitations of claim 1.
20190017870 teaches using a slit aperture with a varying angle through imaging. However, the reference fails to provide any motivation for combination with a VIPA member. Therefore, the reference fails to teach the limitations of claim 1 and it would not be obvious to combine with the prior art of record to reach the limitations of claim 1.
20200278250 teaches using a slit array at an angle of 45 degrees with respect to the dispersion axis. However, the slit array is made up of circles and therefore does not read on the limitations of claim 1 which requires a polygonal shape with one side at an angle. The reference also fails to teach the use of a VIPA member.
20170082491 teaches a spectrometer but fails to teach the limitations of claim 1. 
20120302862 is similar to Yun above and fails to teach the limitations of claim 1.
20090273777 is similar to Yun above and fails to teach the limitations of claim 1.
20100328659 teaches a spectrometer with various aperture masks but fails to teach the limitations of claim 1 above.
20050046837 teaches a VIPA member with a slit aperture but fails to teach the limitations of claim 1.
Therefore, prior art of record neither anticipates nor renders obvious the instant application claimed invention as a whole either taken alone or in combination.
Claims 2-8 are also allowed as being directly or indirectly dependent of the allowed independent base claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227.  The examiner can normally be reached on M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Decenzo/Primary Examiner, Art Unit 2877